Citation Nr: 1638287	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  09-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling prior to April 5, 2011, and as 20 percent disabling thereafter.
 
2.  Entitlement to a schedular disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.
 
3.  Entitlement to a schedular disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected lumbar spine disability and peripheral neuropathy of the lower extremities.

5.  Entitlement to an extraschedular disability rating for degenerative disc disease of the lumbar spine.

6.  Entitlement to an extraschedular disability rating for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an extraschedular disability rating for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from   
April 2008 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which, respectively, denied increased ratings for a lumbar spine disability and peripheral neuropathy of the lower extremities.  By  rating decision dated in April 2011, the RO increased the evaluation in effect for degenerative disc disease of the lumbar spine to 20 percent effective April 5, 2011.

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO. Additionally, a Travel Board hearing before the undersigned Veterans Law Judge was held at the RO in June 2011.  Transcripts of both hearings are of record.

The Board previously remanded the lumbar spine increased rating claim in August 2011, and then denied the claim in a January 2014 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Remand, which set aside the January 2014 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.

In February 2015, the Board again remanded the lumbar spine increased rating claim, along with the peripheral neuropathy increased ratings claims.

The Board finds that the evidence raises a claim for a TDIU, and such claim has been included on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to an increased rating for an adjustment disorder with depressed mood as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to an increased rating for will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period of the claim prior to April 5, 2011, the Veteran's degenerative disc disease of the lumbar spine was manifested by some limitation of forward flexion, as well as pain and functional impairment; limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician were not shown. 
 
2.  Since April 5, 2011, the Veteran's degenerative disc disease of the lumbar spine has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.

3.  For the entire period on appeal, the Veteran's peripheral neuropathy of the left and right lower extremities more closely approximated mild incomplete paralysis due to symptoms of pain, dysthesias, and paresthesias.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to April 5, 2011, the criteria for a schedular evaluation of 20 percent for degenerative disc disease of the lumbar spine have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5243 (2015).

2.  For the period since to April 5, 2011, the criteria for a schedular evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

3.  The criteria for a schedular disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a schedular disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  In this case, VA's duty to notify was satisfied by letters on October 27, 2007, and February 11, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.        The Veteran was most recently afforded a VA examination concerning his low back disability in June 2015.  He has not asserted that his low back disability has worsened since that time.  Similarly, he has not asserted that his peripheral neuropathy of the bilateral lower extremity has worsened since he was last evaluated by VA in February 2014.  Thus, new examinations are not warranted. 

Furthermore, inasmuch as the Veteran was afforded a new VA examination for his spine disability in June 2015, and the examiner addressed occupational impairment and explained why an opinion on additional impairment during flare-ups could      not be provided without resorting to speculation, the Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran is seeking higher ratings for his low back disability and for his peripheral neuropathy of the lower extremities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.    § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding   the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is         a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack   of usefulness and the effects of the disability upon the person's ordinary activity,     38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Service connection for the Veteran's degenerative disc disease of the lumbar spine was established in an August 1999 rating decision and was assigned an initial 10 percent disability rating.  The current claim for an increased rating was received       by VA in September 2007.  By an April 2011 rating decision, the RO granted an increased 20 percent rating effective April 5, 2011.  Thus, the Veteran's lumbar  spine disability is evaluated as 10 percent disabling prior to April 5, 2011, and 20 percent disabling thereafter.  Although the RO used Diagnostic Code 5237, such code pertains to lumbar strain, which is not an accurate assessment of his condition. The more appropriate code is Diagnostic Code 5243, which permits consideration of both the General Rating Formula and the IVDS Formula.  

The Veteran's degenerative disc disease of lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).     38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in  the area of the spine affected by residuals of injury or disease.

The General Rating Formula assigns a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating   for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R.        § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero     to 30 degrees.  Id. 

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243.  Under the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R.      § 4.71a (2015).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf  be discussed in detail.  Rather, the Board's analysis below will focus specifically     on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present  and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Prior to April 5, 2011

For the period of the claim prior to April 5, 2011, the Board finds that a rating of 20 percent, but no higher, has been more nearly approximated. 

The Veteran was afforded a VA examination in November 2007.  The Veteran reported fatigue, decreased motion, stiffness, weakness and spasms.  Constant, moderate pain in the lower back was also noted.  The pain occurred daily and radiated down the leg to the knee.  Numbness and tingling in both feet were reported.  The Veteran also noted that he suffered from weekly flare-ups that lasted one to two days.  The Veteran reported having six incapacitating episodes, lasting two to three days each, in the past 12 months.  No objective findings of guarding or weakness were noted. 

Upon examination, the Veteran's forward flexion was 90 degrees, with pain.  His extension was 28 degrees, with pain.  His lateral flexion for his left side was 22 degrees, with pain.  His lateral flexion for his right side was 26 degrees, with pain.  His right and left lateral motion were each 45 degrees.  It was noted that there was pain after repetitive use for each movement, however no additional loss in degrees of range of motion during repetitive motion was noted.  There was no joint ankylosis found and the Veteran had normal muscle tone and strength.  Tenderness and pain on motion were found.  The examiner noted that the Veteran had a stiff backed gait. 

The examiner also reviewed x-rays from August 2005 and diagnosed degenerative disc disease, L5/S1 with radiculopathy.  The examiner noted that the Veteran is employed as a U.S. Postal Service mail handler and that his disability impacted his occupational activities. 

The Veteran submitted a statement from a friend, S.S., in November 2007.  S.S. noted that the Veteran's physical abilities were gradually deteriorating.  She reported that the Veteran used to be active, but is now suffering from chronic low back pain.  She noted that the Veteran also suffers from numbness in his legs and feet. 

Private treatment records from the Lovelace Medical Group show that the Veteran was treated for chronic low back pain and radiculopathy in November 2007 and for back pain in December 2007. 

In the Veteran's August 2008 notice of disagreement, he stated that when he bends down, his back stiffens and hurts.  He noted that he cannot stay in one position for too long and that he cannot jog or run more than a 1/2 mile because he can feel the impact on his lower back.  He stated that he has lost feeling and strength in his legs, and that he is limited in what he could do.  He noted that he has missed work due to severe back pain. 

At the Veteran's September 2009 RO hearing, conducted by a Decision Review Officer, the Veteran stated that he suffers from spasms in his back which affected  his work because he cannot stand for long periods of time.  He noted that he sought treatment from a private hospital and took medication, such as ibuprofen and pain killers when the pain was too much.  The Veteran stated that his flare-ups caused limited motion in his back. 

Private treatment records from various providers reveal treatment for low back pain.  For example, in May 2010, the Veteran was noted to have forward flexion to 70 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally and rotation to 70 degrees bilaterally.  In October 2010 and November 2010, the Veteran was treated for low back pain.  December 2010 private treatment records show that the Veteran was receiving physical therapy treatments for his back.  He rated his pain    at 8/10.  He was given a series of lumbar epidural steroid injections in July 2010, September 2010, and December 2010.  A January 2011 private treatment record reflects that the Veteran complained of back pain described as tingling and burning.  Upon examination, the Veteran was found to have no muscle atrophy and no motor weakness.  The strength and motor power of all individual muscle groups tested  were a 5/5.  The Veteran was found to have disk bulges with mild left foraminal narrowing at the L4-5 and L5-S1.

In a VA primary care note dated in March 2011, the Veteran complained of low back pain, noting that he is always in variable pain and that it limits his physical activities.  It was also noted that he suffers from numbness in his right calf and left foot. 

Private medical records dated in March 2011 shows a lumbar epidural steroid injection.  An examination dated in April 2011 reflects that the Veteran's thoracic and lumbar spine were within normal limits. 

The Veteran was afforded a VA spine examination in April 2011.  The Veteran reported taking medication, receiving steroid injections and suffering from limited activity because of his low back pain.  He also reported severe flare-ups which occurred every two to three weeks and lasted one to two days.  There was no leg      or foot weakness, unsteadiness or incontinence noted.  There was numbness and paresthesias reported.  The Veteran also reported having five incapacitating spells lasting two to four days each, in the last 12 months.  The Veteran reported being able to walk more than 1/4 of a mile, but less than 1 mile.  The Veteran's posture and gait were found to be normal.  No abnormal spinal curvatures were found.  No spasms, atrophy, guarding, tenderness or weakness were found. 

The examination revealed that the Veteran's forward flexion was 55 degrees and the Veteran's extension was 25 degrees.  His lateral flexion and rotation were 35 degrees bilaterally.  The examiner noted that there was objective evidence of pain on active motion.  The examiner found after repetitive use, there was an additional limitation of the Veteran's range of motion.  The Veteran's forward flexion was 40 degrees, with objective evidence of pain on motion.  The other measurements remained the same.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with radiculopathic symptoms.  The examiner noted that the Veteran was employed full time and that he reported his back condition had caused him to miss work for 5 weeks during the last 12 months.

At the Veteran's June 2011 Travel Board hearing, he stated that he was receiving private treatment for his low back disability.  He noted that he was taking pain medication as needed, and that he received a back brace after his surgery in 2005,  but did not wear it.  He also noted that he was participating in private physical therapy treatments for his back and was receiving steroid injections for his pain.     He reported that he stayed in bed on his day off from work, to get ready for the following week's work.  He noted that at times, he lost feeling in his legs.  He also noted that he has been covered under the Family Medical Leave Act since April 2010 to protect his job when he utilizes leave.  

Upon review of the record, the Board finds that during the period prior to April 5, 2011 a rating of 20 percent has been more nearly approximated.  During this period, the Veteran's forward flexion was no worse than 70 degrees.  While he had 90 degrees of forward flexion on the 2007 VA examination, such was noted to be with pain.  Private treatment reports in October 2010 noted limitation of motion due to pain and muscle spasm and the Veteran underwent epidural steroid injections for pain.  The Veteran has described functional limitations associated with his pain, to include during flare-ups.  After consideration of the evidence during this period, the Board will resolve all doubt in the Veteran's favor and find that a 20 percent rating has been more nearly approximated.  

However, an even higher schedular rating is not warranted.  At no time has the evidence suggested his symptomatology has limited his motion to 30 degrees or less.  As noted above, his forward flexion was shown to be 70 degrees at worst.  Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for a rating in excess of 20 percent during the period prior to April 5, 2011.  The Board recognizes that VA examiners in November 2007 and April 2011 described the Veteran as having additional functional loss that is moderate or severe during flare-ups.  Specifically, in November 2007, the VA examiner noted that the Veteran experiences severe weekly flare-ups lasting 1-2 days with "severe additional" functional loss during flare-ups.  In April 2011, the VA examiner noted that the Veteran experiences "severe" flare-ups every 2-3 weeks lasting 1-2 days with "moderate additional" functional loss during flare-ups, referring to flare-ups occurring during the period prior to April 5, 2011.  However, the November        2007 VA examiner's notation of "severe additional" limitation of motion or other functional impairments during flare-ups was specifically in response to a prompt    for the Veteran's impression of additional impairment during flare-ups; it is not indicative of the examiner's impression, but rather the Veteran's belief as to the degree of impairment during flare-ups.  

Furthermore, the November 2007 examination report is internally inconsistent     with regards to the impact of flare ups.  For example, the Veteran reported severe weekly flare-ups lasting 1 to 2 days, and the examiner noted that "when the condition flare[s] most activities are prevented."  However, the Veteran also reported having lost only one week of work due to flare-ups in the last 12 months.  If the Veteran's flare-ups were as frequent as reported by the Veteran and as severe as indicated by the examiner, such that most activities are prevented, the Board finds it likely that the Veteran would have missed more than one week of work during that 12-month period.  

Indeed, ongoing treatment notes during the relevant period do not support flare-ups as frequent or as severe as indicated in the VA examination reports, or as indicated by October 2010 and December 2010 statements for work from the Veteran's private provider.  For example, even at times such as in October 2007, when the Veteran sought Emergency Room treatment for his back pain, reflecting the Veteran's belief that his condition was so severe that he needed emergent treatment, he was noted to appear well, to be in only mild distress, to be independent in activities of daily living, and, while decreased range of motion was observed, it was noted to be painless.  Indeed, during his June 2011 Board hearing, the Veteran testified that he works through the pain and that only when his back disability "gets really worse, I will    see a doctor, or [go to the] ER."
 
During another visit in January 2009 when the Veteran reportedly "tweaked" his lower back, he exhibited decreased range of motion - which was notably "stable    for pt" - but was in no acute distress, had a normal gait, and walked well on his  heels and toes.  During May 2010 treatment when he reported pain as a 9/10 with medication, he was able to forward flex to 70 degrees and extend to 20 degrees,  arise from a sitting position without difficulty, and walk on tiptoes and heels without discomfort.  In October 2010, again, while he exhibited decreased range of motion of the lumbar spine secondary to pain and spasms, he also could toe walk and heel walk without difficulty.

Also during separate October and November 2010 visits to Urgent Care for back pain, again supporting that at the time the Veteran felt his pain to be so severe that immediate treatment is required, he was observed to be in no acute distress and to have normal activity for his age.  In October 2010, the Veteran reported his pain as a 10/10 and there was decreased range of motion in all stations, but a nurse's objective assessment during the same visit revealed no observable symptoms.  During an October 2010 visit to his private provider when the Veteran rated his back pain as   an 8/10, as compared to the 6/10 and 7/10 reported during other ER/Urgent Care visit, physical examination was "unremarkable." 

Thus, it does not appear that when the Veteran's pain was rated by him to be at or close to a maximum, he was as incapacitated as reported by him or examiners or providers.  Also noteworthy is an urgent care visit for back pain in October 2010 during which it was noted that the Veteran's MRI results and physical examination were inconsistent.  At that time, the Veteran was assessed to have an oxycodone addiction.  In this regard, during prior February 2010 treatment, the Veteran reported that he had been taking over-the-counter medication for his back and "has not had any narcotic treatment."  However, private treatment records from November 2007 show that narcotics were prescribed for the Veteran's low back.  The foregoing suggests, at times, an element of drug-seeking behavior in presenting for back treatment and during May 2014 VA treatment and a June 2015 VA mental health examination, the Veteran acknowledged his past addiction to pain medication.

Accordingly, the Board finds that after review of the evidence, the Veteran's disability level has not more nearly approximated the schedular requirements for an increased 40 percent disability evaluation under the General Rating Formula during the rating period prior to April 5, 2011.

The Board has also considered whether an increased rating is warranted via application of the IVDS Formula.  The Veteran did report at his November 2007   VA examination that he had 6 incapacitating spells lasting 2 to 3 days each, in the last 12 months.  However, the evidence does not establish incapacitating episodes,  as defined by Note 1 to Diagnostic Code 5243.  38 C.F.R. § 4.71.  The Veteran's treatment records do reflect that he experienced chronic back pain that involved regular visits to a physician.  However, the records do not reflect physician-prescribed bed rest, even at such times when the Veteran was seeking emergent treatment.  

Also noteworthy is the Veteran's description of his claimed "incapacitating episodes" during his June 2011 Board hearing.  The Veteran testified that he suffers from incapacitating episodes once per week.  However, in describing his episodes, he  states that he works six days a week, "so the only day I'm off is Sunday, and that's when I just stay in bed pretty much all day, just to get ready for the next following week's work."  His testimony does not support that the Veteran's low back disability is incapacitating him, but rather that he is choosing to rest.  When specifically asked  if he ever had episodes where he tried to get up but just could not, he responded that "[t]here's been a few episodes like that."  Thus, even his own testimony does not support the existence of true or frequent incapacitating episodes, though it does suggest that the Veteran's perception or interpretation of what constitutes an incapacitating episode, and likely severe flare-ups, does not comport with episodes described by the VA examiner.

As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on   the basis of incapacitating episodes.  In any event, application of the IVDS Formula based on the reported "incapacitating spells" would not yield an evaluation in excess of the combined evaluation for the Veteran's orthopedic and neurologic disabilities under the General Rating Formula. 

2. Since April 5, 2011

For the period since April 5, 2011, the Board finds that a rating in excess of the currently assigned 20 percent rating is not warranted for the orthopedic manifestations of the Veteran's low back disability, as the objective evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis.  On the contrary, VA examination in June 2015 showed forward flexion of the thoraco-lumbar spine limited to no worse than 80 degrees, with no additional loss of function or range of motion with repetition.  That examination report also documents movement   of the thoracolumbar spine.  Thus, the June 2015 VA examination does not support a higher rating based on either forward flexion limited to 30 degrees or ankylosis of the thoracolumbar spine.

Furthermore, there was no objective evidence of pain on motion during the June 2015 VA examination, and, while the Veteran reported functional impairment, he  did not report flare ups.  Even so, the examiner explained that unless the Veteran  was tested during both a period of flare, and a period of baseline, any estimation      of additional functional loss during a flare-up would be merely speculative.  Thus, for the period from April 5, 2011, even considering complaints of pain, the Veteran did not at any time exhibit forward flexion of the thoracolumbar spine limited to 30 degrees or less during the relevant period.

Relevant VA and private treatment notes document complaints of chronic back pain, but are negative for specific range of motion findings, including evidence of forward thoracolumbar flexion limited to 30 degrees or ankylosis of the thoracolumbar spine.  In April 2011, there was pain and paraspinal tenderness to the left, but physical examination of the thoracic and lumbar spine was within normal limits.  In July 2011, on physical examination the back was normal and nontender, and in February 2014, while there was mild paraspinal lumbar spasm, flexion was described as only "slightly" decreased.  The Board recognizes that during March 2014 and April 2014 physical therapy, the Veteran was noted to have some decreased range of spinal motion.  However, those findings were recorded in percentages and not degrees, and it is not clear whether they were objectively measured.  Thus, they are considered minimally probative. 

Indeed, even at times when the Veteran presented for treatment due to back pain, his reports suggest that he is generally functioning okay.  For instance, during May 2014 treatment, he stated he is living with pain and learning to tolerate it on a daily basis.  By July 2014, he stated that he has been doing "good" and has lower back pain when he over exerts himself, but otherwise he is healthy.  He further reported that he takes pain medication only when the pain becomes intolerable, which is not too often.  A May 2015 treatment note reflects the Veteran's report that although there is still some chronic pain present, he reports satisfaction with current treatment and level of functioning.  In this regard, the Board notes that in November 2011, the Veteran was noted to be able to perform his routine daily activities of daily living and to exercise on a regular basis.  In January 2014, he reported shoulder pain with lifting overhead, suggesting that he was able to lift overhead despite back pain.  In March 2014, he reported that he lives just steps from the reservation because he has cattle to care for.  Thus, it appears that despite his back pain, he has been active.

In any event, absent evidence of ankylosis of the thoracolumbar spine or forward flexion limited to 30 degrees, even considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a higher schedular rating under the General Rating Formula in excess       of the currently-assigned 20 percent disability rating assigned for the Veteran's thoracolumbar spine disability for the period since April 5, 2011.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Turning to the possibility of entitlement to a higher rating based on application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), the Board notes that the June 2015 VA examiner did not diagnose intervertebral disc syndrome.  However, prior examiners have and, indeed, he has been separately rated for radiculopathy of the lower extremities secondary to his IVDS. However, the evidence does not reflect that during the period from April 5, 2011, the Veteran has suffered incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician totaling at least four weeks over the course of a 12-month period.  Thus, the provisions of Diagnostic Code 5243 and the IVDS Formula do not provide for a higher rating.  38 C.F.R. § 4.71a.  Moreover, the combined evaluation for the Veteran's orthopedic (back) and neurological manifestations (radiculopathy of lower extremities) is 40 percent, so rating the Veteran based on incapacitating episodes would not be more favorable than rating the orthopedic and neurologic manifestations separately, as the evidence does not even support a compensable rating under the IVDS Formula.

For both periods on appeal, the Board has considered the Veteran's statements regarding the difficulty he experiences with activity such as prolonged standing    and walking, sitting, bending over, lifting, pulling, or carrying, including during flare-ups.  It has also considered his subjective symptoms, including constant pain, stiffness, decreased mobility, and decreased range of motion, when determining what disability rating is appropriate.  However, the record does not support the claimed severity of the Veteran's low back disability.  For example, while the Veteran has reported difficulty with prolonged sitting, a February 2010 VA examiner noted the examination to be a two hour face to face examination, and the examination report does not reflect any difficulty with sitting or any notations of discomfort related to the low back caused by sitting.  The record also shows that the Veteran returned to school and likely is required to sit for extended periods of time as a student.  In June 2015, it was noted that the Veteran actually does better with sitting.  He was also noted to be active at other points during the period on appeal.  For instance, in November 2007, the Veteran attributed recent weight loss to an increased activity level at work.  His recreational and leisure pursuits at that time also included shooting.  In December 2007, he reported exercise in the form of walking for      more than 20 minutes at a time, three or more times per week.  In November 2011,    it was noted that the Veteran is able to perform routine activities of daily living and able to exercise on a regular basis.  In January 2014, the Veteran reported pain with overhead lifting, and in March 2014, he reported that he has to care for cattle.  Thus, he has been active throughout.

In any event, the Board concludes that the medical findings of record are of greater probative value than the Veteran's lay assertions, and that the 20 percent rating assigned for both periods adequately addresses his symptomatology. 

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 20 percent rating during the course of the appeal. 

B. Peripheral Neuropathy of the Lower Extremities

The Veteran's lower extremity peripheral neuropathy has been rated as 10 percent disabling for each extremity, with the right lower extremity being rated since November 20, 2007, and the left lower extremity since September 3, 2009.  He contends that higher ratings are warranted, and his current claim for increase was received on January 3, 2014.

Following a review of the record, the Board finds that ratings in excess of 10   percent are not warranted for the Veteran's left and right lower extremity peripheral neuropathy, as the evidence more nearly approximates mild incomplete paralysis of the sciatic nerves.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Indeed, a February 2014 VA examination report supports no worse than mild symptoms.  During that examination, the Veteran reported worsening numbness and burning in his feet and lower extremities, stating that it now involves the back of the right thigh as well as both legs below the knees.  He described moderate paresthesias and/or dysthesias and mild numbness.  He did not report any pain.  On physical examination, there was full motor strength, no atrophy, normal reflexes, and normal sensory testing.  There were no trophic changes.  There was also no functional impact and no other findings.  The examiner found the Veteran to have a classic symptom report of peripheral neuropathy in lower extremities, with subjective paresthesias (felt as burning and tingling) and numbness in the lower extremities.  However, he found no paralysis    of any particular nerve, instead, finding all nerves to be normal on examination.

The Board also observes that the lower extremities were also addressed during the June 2015 VA spine examination.  At that time, the Veteran reported severe radiating pain in the calves and numbness in the lower extremities.  On physical examination, there was decreased sensation, bilaterally, in the lower leg/ankle and foot/toes, but otherwise normal sensation in the thigh/knee, normal reflexes, and full muscle strength.  The examiner concluded that there does not appear to be any active radiculopathy, highlighting evidence of subjectively reduced sensation in a non-anatomic distribution for typical radiculopathy (noted as stocking distribution      such as in diabetic neuropathy, but with no diabetes mellitus present), normal      prior EMG/nerve conduction testing, and a recent MRI study of the lumbar spine  that did not show evidence of neural impingement.  

Ongoing VA treatment notes during the relevant period also support no more       than mild impairment in the lower extremities due to the Veteran's peripheral neuropathy/radiculopathy.  In February 2014, straight leg raising test was negative and reflexes were symmetrical, though hypoactive.  In May 2015, strength was 5/5 throughout and sensation was intact.

Given the evidence showing full motor strength, and generally normal reflexes and intact sensation in the lower extremities, the preponderance of the evidence supports a finding of incomplete paralysis that is no more than mild in severity. 

The Board acknowledges that on VA examination in June 2015, the Veteran was found to have decreased sensation, bilaterally, in the lower leg/ankle and foot/toes.  Nevertheless, the remainder of lower extremity sensory testing was normal, as was motor and sensory testing, and sensation was noted to be intact just one month prior in May 2015.  Additionally, while reflexes were hypoactive in February 2014, they were normal during the February 2014 and June 2015 VA examinations.  Such findings, alone or when considered in conjunction with the other subjective complaints of pain, paresthesias, and/or dysthesias, do not support a finding of    more than mild incomplete paralysis.  




Furthermore, the Veteran's own statements during the relevant period support no worse than mild impairment.  In January 2014, the Veteran reported pain with overhead lifting, and in March 2014, the Veteran reported that he cares for cattle, supporting that the Veteran was able to participate in activity.  In July 2014, he stated he has been doing "good," has lower back pain when he over exerts himself, but otherwise he is healthy.  He stated he takes pain medication only when the pain becomes intolerable, which is not too often.

Accordingly, the Board finds that the evidence more nearly approximates mild incomplete paralysis of the sciatic nerve of the left and right lower extremities, consistent with the assigned 10 percent disability ratings.  A higher schedular    rating is not warranted as the symptoms described above reflect no more than      mild incomplete paralysis. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his bilateral lower extremity neuropathy.  The symptomatology noted in the medical and lay evidence during this period has been adequately addressed by the 10 percent evaluations assigned and does not more nearly approximate the criteria for a higher schedular evaluation at any time during the relevant period on appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015); see also Hart, supra. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

For the period prior to April 5, 2011, a rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period since April 5, 2011, a schedular rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

A schedular rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A schedular rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

As already noted, the Board finds that the evidence raises a claim for a TDIU.  Rice, 22 Vet. App. 447.  Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement    to extraschedular ratings will also be remanded.

It appears that the Veteran sought vocational rehabilitation through VA, but the vocational rehabilitation folder is not currently associated with the claims file.  Such should be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the record the Veteran's VA vocational rehabilitation file.  If any records cannot be located or no such records exist, the Veteran   and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  After completion of the above to the extent possible, and any additional development deemed necessary, the AOJ should review the record and readjudicate the claims for TDIU and extraschedular ratings for his lumbar spine and lower extremity neuropathy disabilities.  If the claims remain denied, issue a supplemental statement of the     case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


